Exhibit 10.32

Notice of Grant of Stock Options

and Option Agreement

SILICON VALLEY BANCSHARES

ID:  94-2875288

3003 Tasman Drive

Santa Clara, CA 95054

 

Name

Address

City, State, Zip

Option Number:

Plan:  1997 Equity Incentive Plan

ID:

 

 

 

Effective ___________ , you have been granted a Non-Qualified Stock Option to
buy ___________ shares of SILICON VALLEY BANCSHARES (the Company) stock at $
___________ per share.

 

The total option price of the shares granted is $ ___________ .

 

Shares in each period will become fully vested on the date shown:

 

Shares

 

Vest Type

 

Full Vest

 

Expiration

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

 

 

 

 

 

 

Silicon Valley Bancshares

 

Date

 

 

 

 

 

 

Employee Name

 

Date

 

 

--------------------------------------------------------------------------------


 

NONSTATUTORY STOCK OPTION

 

 

                Silicon Valley Bancshares (the “Company”), pursuant to its 1997
Equity Incentive Plan (the “Plan”), has granted to Optionee an option to
purchase shares of the common stock of the Company (“Common Stock”).  This
option is not intended to qualify as an “incentive stock option” within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

                The grant hereunder is in connection with and in furtherance of
the Company’s compensatory benefit plan for participation of the Company’s
employees (including officers), directors or consultants.  Defined terms not
explicitly defined in this agreement shall have the same definitions as in the
Plan or in the Notice of Grant of Stock Options and Grant Agreement (“Notice of
Grant”), to which this agreement is attached.

 

                The details of your option are as follows:

 


1.             TOTAL NUMBER OF SHARES SUBJECT TO THIS OPTION.  THE TOTAL NUMBER
OF SHARES OF COMMON STOCK SUBJECT TO THIS OPTION IS SET FORTH IN THE NOTICE OF
GRANT.

 


2.             VESTING.  SUBJECT TO THE LIMITATIONS CONTAINED HEREIN, THE SHARES
WILL VEST (BECOME EXERCISABLE) AS SET FORTH IN THE NOTICE OF GRANT UNTIL EITHER
(I) YOU CEASE TO PROVIDE SERVICES TO THE COMPANY FOR ANY REASON, OR (II) THIS
OPTION BECOMES FULLY VESTED.

 


3.             OPTION PRICE AND METHOD OF PAYMENT.

 


(A)           OPTION PRICE.  THE OPTION PRICE PER SHARE IS THE PRICE SET FORTH
IN THE NOTICE OF GRANT, SUCH PRICE BEING NOT LESS THAN EIGHTY-FIVE PERCENT (85%)
OF THE FAIR MARKET VALUE OF THE COMMON STOCK ON THE DATE OF GRANT.

 


(B)           METHOD OF PAYMENT.  PAYMENT OF THE OPTION PRICE PER SHARE IS DUE
IN FULL UPON EXERCISE OF ALL OR ANY PART OF EACH INSTALLMENT WHICH HAS ACCRUED
TO YOU.  YOU MAY ELECT, TO THE EXTENT PERMITTED BY APPLICABLE STATUTES AND
REGULATIONS, TO MAKE PAYMENT OF THE OPTION PRICE UNDER ONE OF THE FOLLOWING
ALTERNATIVES:

 


(I)            PAYMENT OF THE OPTION PRICE PER SHARE IN CASH (INCLUDING CHECK)
AT THE TIME OF EXERCISE;

 


(II)           PROVIDED THAT AT THE TIME OF EXERCISE THE COMPANY’S COMMON STOCK
IS PUBLICLY TRADED AND QUOTED REGULARLY IN THE WALL STREET JOURNAL, PAYMENT BY
DELIVERY OF ALREADY-OWNED SHARES OF COMMON STOCK, HELD FOR THE PERIOD REQUIRED
TO AVOID A CHARGE TO THE COMPANY’S REPORTED EARNINGS, AND OWNED FREE AND CLEAR
OF ANY LIENS, CLAIMS, ENCUMBRANCES OR SECURITY INTERESTS, WHICH COMMON STOCK
SHALL BE VALUED AT ITS FAIR MARKET VALUE ON THE DATE OF EXERCISE; OR

 


(III)         PAYMENT BY A COMBINATION OF THE METHODS OF PAYMENT PERMITTED BY
SUBPARAGRAPH 3(B)(I) AND (II) ABOVE.

 


4.             WHOLE SHARES.  THIS OPTION MAY ONLY BE EXERCISED FOR WHOLE
SHARES.

 

 

--------------------------------------------------------------------------------


 

 


5.             SECURITIES LAW COMPLIANCE.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, THIS OPTION MAY NOT BE EXERCISED UNLESS THE SHARES
ISSUABLE UPON EXERCISE OF THIS OPTION ARE THEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “SECURITIES ACT”) OR, IF SUCH SHARES ARE NOT THEN SO
REGISTERED, THE COMPANY HAS DETERMINED THAT SUCH EXERCISE AND ISSUANCE WOULD BE
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 


6.             TERM.  THE TERM OF THIS OPTION COMMENCES ON THE DATE OF GRANT AND
EXPIRES ON THE EXPIRATION DATE, UNLESS THIS OPTION EXPIRES SOONER AS SET FORTH
BELOW OR IN THE PLAN.  IN NO EVENT MAY THIS OPTION BE EXERCISED ON OR AFTER THE
EXPIRATION DATE.  THIS OPTION SHALL TERMINATE PRIOR TO THE EXPIRATION DATE AS
FOLLOWS:  THREE (3) MONTHS AFTER THE TERMINATION OF YOUR CONTINUOUS STATUS AS AN
EMPLOYEE OR CONSULTANT WITH THE COMPANY OR AN AFFILIATE OF THE COMPANY UNLESS
ONE OF THE FOLLOWING CIRCUMSTANCES EXISTS:

 


(A)           YOUR TERMINATION OF CONTINUOUS STATUS AS AN EMPLOYEE OR CONSULTANT
IS DUE TO YOUR DISABILITY.  THIS OPTION WILL THEN EXPIRE ON THE EARLIER OF THE
EXPIRATION DATE SET FORTH ABOVE OR TWELVE (12) MONTHS FOLLOWING SUCH TERMINATION
OF CONTINUOUS STATUS AS AN EMPLOYEE OR CONSULTANT.

 


(B)           YOUR TERMINATION OF CONTINUOUS STATUS AS AN EMPLOYEE OR CONSULTANT
IS DUE TO YOUR DEATH.  THIS OPTION WILL THEN EXPIRE ON THE EARLIER OF THE
EXPIRATION DATE SET FORTH ABOVE OR TWELVE (12) MONTHS AFTER YOUR DEATH.

 


(C)           YOUR TERMINATION OF CONTINUOUS STATUS AS AN EMPLOYEE OR CONSULTANT
IS DUE TO CAUSE (AS DEFINED IN THE PLAN).  THIS OPTION WILL THEN EXPIRE ON THE
DATE OF SUCH TERMINATION.

 


(D)           IF DURING ANY PART OF SUCH THREE (3)-MONTH PERIOD YOU MAY NOT
EXERCISE YOUR OPTION SOLELY BECAUSE OF THE CONDITION SET FORTH IN PARAGRAPH 5
ABOVE, THEN YOUR OPTION WILL NOT EXPIRE UNTIL THE EARLIER OF THE EXPIRATION DATE
SET FORTH ABOVE OR UNTIL THIS OPTION SHALL HAVE BEEN EXERCISABLE FOR AN
AGGREGATE PERIOD OF THREE (3) MONTHS AFTER YOUR TERMINATION OF CONTINUOUS STATUS
AS AN EMPLOYEE OR CONSULTANT.

 


(E)           IF YOUR EXERCISE OF THE OPTION WITHIN THREE (3) MONTHS AFTER
TERMINATION OF YOUR CONTINUOUS STATUS AS AN EMPLOYEE OR CONSULTANT WITH THE
COMPANY OR WITH AN AFFILIATE OF THE COMPANY WOULD RESULT IN LIABILITY UNDER
SECTION 16(B) OF THE SECURITIES EXCHANGE ACT OF 1934, THEN YOUR OPTION WILL
EXPIRE ON THE EARLIER OF (I) THE EXPIRATION DATE SET FORTH ABOVE, (II) THE TENTH
(10TH) DAY AFTER THE LAST DATE UPON WHICH EXERCISE WOULD RESULT IN SUCH
LIABILITY OR (III) SIX (6) MONTHS AND TEN (10) DAYS AFTER THE TERMINATION OF
YOUR CONTINUOUS STATUS AS AN EMPLOYEE OR CONSULTANT WITH THE COMPANY OR AN
AFFILIATE OF THE COMPANY.

 

                However, this option may be exercised following termination of
continuous status as an employee or consultant only as to that number of shares
as to which it was exercisable on the date of termination of continuous status
as an employee or consultant under the provisions of paragraph 2 of this option.

 


7.             EXERCISE.

 


(A)           THIS OPTION MAY BE EXERCISED, TO THE EXTENT SPECIFIED ABOVE, BY
DELIVERING A NOTICE OF EXERCISE (IN THE FORM ATTACHED OR OTHERWISE DESIGNATED BY
THE COMPANY) TOGETHER WITH THE


 


 

--------------------------------------------------------------------------------


 


 


OPTION PRICE, TO THE SECRETARY OF THE COMPANY, OR TO SUCH OTHER PERSON AS THE
COMPANY MAY DESIGNATE, DURING REGULAR BUSINESS HOURS, TOGETHER WITH SUCH
ADDITIONAL DOCUMENTS AS THE COMPANY MAY THEN REQUIRE.

 


(B)           BY EXERCISING THIS OPTION YOU AGREE THAT, AS A PRECONDITION TO THE
COMPLETION OF ANY EXERCISE, THE COMPANY MAY REQUIRE YOU TO ENTER AN ARRANGEMENT
PROVIDING FOR THE PAYMENT BY YOU TO THE COMPANY OF ANY TAX WITHHOLDING
OBLIGATION OF THE COMPANY ARISING BY REASON OF (1) THE EXERCISE OF THIS OPTION;
(2) THE LAPSE OF ANY SUB­STANTIAL RISK OF FORFEITURE TO WHICH THE SHARES ARE
SUBJECT AT THE TIME OF EXERCISE; OR (3) THE DISPOSITION OF SHARES ACQUIRED UPON
SUCH EXERCISE.  YOU ALSO AGREE THAT THE EXERCISE OF THIS OPTION HAS NOT BEEN
COMPLETED AND THAT THE COMPANY IS UNDER NO OBLIGATION TO ISSUE ANY SHARES OF
COMMON STOCK TO YOU UNTIL SUCH AN ARRANGEMENT IS ESTABLISHED OR THE COMPANY’S
TAX WITHHOLDING OBLIGATIONS ARE SATISFIED, AS DETERMINED BY THE COMPANY.

 


8.             TRANSFERABILITY.

 

                                (a)           This option is not transferable,
except by will or by the laws of descent and distribution, and is exercisable
during your life only by you.  Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, shall thereafter be
entitled to exercise this option.

 

                                (b)           Notwithstanding the foregoing,
this option may be transferred by you, in whole or in part, to:

 

                                                (i)            your spouse,
children or grandchildren (including adopted children and stepchildren and
step-grandchildren) (the “Immediate Family”);

 

                                                (ii)           a trust solely
for your benefit and your Immediate Family; or

 

                                                (iii)         a partnership or
limited liability company whose only partners or shareholders are you and your
Immediate Family,

 

(each transferee described in this section is hereafter referred to as a
“Permitted Transferee”), provided that the Committee (or designees thereof) is
notified in advance in writing of the terms and conditions of any proposed
transfer and the Committee (or designees thereof) determines that the proposed
transfer complies with the requirements of the Plan and this option agreement. 
Any purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance that does not qualify pursuant to the terms above shall be void and
unenforceable against the Company.  If such a transfer occurs, the shares issued
upon exercise of the transferred option shall be certificated and shall bear a
restrictive legend that notes that the subject shares are not registered with
the Securities and Exchange Commission.

 

                                (c)           The terms of this agreement
(including, without limitation, Section 6(b) relating to termination following
your employment) shall apply to your beneficiaries, executors and administrators
and your Permitted Transferees (including the beneficiaries, executors and
administrators of the Permitted Transferees), including the right to agree to
any amendment of

 

 

--------------------------------------------------------------------------------


 

 

the applicable option agreement, except that Permitted Transferees shall not
transfer any option other than by will or by the laws of descent and
distribution.

 

                                (d)           An option shall be exercised only
by you (or your attorney in fact or guardian) (including in the case of a
transferred option, by a Permitted Transferee), or, in the case of your death,
by the your executor or administrator (including, in the case of a transferred
option, by the executor or administrator of the Permitted Transferee), and no
shares shall be issued by the Company unless the exercise of an option is
accompanied by sufficient payment, as determined by the Company, to meet its
withholding tax obligations on such exercise or by other arrangements
satisfactory to the Committee to provide such payment.

 


9.             OPTION NOT A SERVICE CONTRACT.  THIS OPTION IS NOT AN EMPLOYMENT
CONTRACT AND NOTHING IN THIS OPTION SHALL BE DEEMED TO CREATE IN ANY WAY
WHATSOEVER ANY OBLIGATION ON YOUR PART TO CONTINUE IN THE EMPLOY OF THE COMPANY,
OR OF THE COMPANY TO CONTINUE YOUR EMPLOYMENT WITH THE COMPANY.  IN ADDITION,
NOTHING IN THIS OPTION SHALL OBLIGATE THE COMPANY OR ANY AFFILIATE OF THE
COMPANY, OR THEIR RESPECTIVE SHAREHOLDERS, BOARD OF DIRECTORS, OFFICERS OR
EMPLOYEES TO CONTINUE ANY RELATIONSHIP WHICH YOU MIGHT HAVE AS A CONSULTANT FOR
THE COMPANY OR AFFILIATE OF THE COMPANY.

 


10.          NOTICES.  ANY NOTICES PROVIDED FOR IN THIS OPTION OR THE PLAN SHALL
BE GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN UPON RECEIPT OR, IN
THE CASE OF NOTICES DELIVERED BY THE COMPANY TO YOU, FIVE (5) DAYS AFTER DEPOSIT
IN THE UNITED STATES MAIL, POSTAGE PREPAID, ADDRESSED TO YOU AT THE ADDRESS
SPECIFIED BELOW OR AT SUCH OTHER ADDRESS AS YOU HEREAFTER DESIGNATE BY WRITTEN
NOTICE TO THE COMPANY.

 


11.          GOVERNING PLAN DOCUMENT.  THIS OPTION IS SUBJECT TO ALL THE
PROVISIONS OF THE PLAN, A COPY OF WHICH IS ATTACHED HERETO AND ITS PROVISIONS
ARE HEREBY MADE A PART OF THIS OPTION, AND IS FURTHER SUBJECT TO ALL
INTERPRETATIONS, AMEND­MENTS, RULES AND REGULATIONS WHICH MAY FROM TIME TO TIME
BE PROMULGATED AND ADOPTED PURSUANT TO THE PLAN.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE PROVISIONS OF THIS OPTION AND THOSE OF THE PLAN, THE PROVISIONS OF
THE PLAN SHALL CONTROL.

 

--------------------------------------------------------------------------------


 

Notice of Exercise

 

Silicon Valley Bancshares
Attn:  Investor Relations HG100
3003 Tasman Drive
Santa Clara, CA  95054

 

 

I, _____________________ , elect to exercise the following Silicon Valley
Bancshares stock option(s):

 

Grant

 

Grant

 

Type of

 

Number of Shares

 

Exercise Price

 

Aggregate

 

Number:

 

Date:

 

Option:

 

to be Exercised:

 

Per Share:

 

Exercise Price:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ISO or NQ

 

 

 

$

 

$

 

 

 

 

 

ISO or NQ

 

 

 

 

 

 

 

 

 

 

 

ISO or NQ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

TYPE OF EXERCISE:

 

o CASH(1)

 

o   CASHLESS    (Sale of underlying shares of option to pay exercise price)

 

o STOCK(1)(2)    (Use already-held shares to pay exercise price)

 

 

o Sell          shares

o Sell all shares listed above

 

Attach Share Attestation Form

 

BROKER INFORMATION (if applicable):

Firm:

 

 

DTC #

 

 

Account #

 

Contact Person:

 

 

Phone:

 

 

Fax:

 

 

o                  I authorize my broker to pay Silicon Valley Bancshares the
aggregate exercise price.  For non-qualified (NQ) shares, I also authorize my
broker to pay Silicon Valley Bank for the applicable taxes owed.

 

DELIVERY INSTRUCTIONS:

            o  Mail certificate to my home address.
                                             o  Deliver electronically to my
Broker.

 

I will (i)  provide any additional documents you require pursuant to the terms
of the option agreement, (ii)  pay any withholding taxes resulting from exercise
of a NQ stock option, and (iii)  notify you in writing within 15 days after any
disposition of shares issued under an incentive stock option (ISO) that occurs
within 2 years after the grant date or 1 year after  the exercise date.

 

 

 

 

Very truly yours,

 

 

 

 

SS#:

 

 

 

 

 

 

Signed

Telephone:

 

 

 

 

 

 

Address

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------

(1)          The Effective Date of cash and stock exercises is the day cash,
stock, or Share Attestation Form is received by Investor Relations, unless
otherwise notified by Investor Relations as a result of insider trading
restrictions.  If delivery is made by US Mail (or overnight courier) the
Effective Date is the postmark date (or pick-up date).  The value of shares
remitted for stock transactions is based on the closing stock price on the
Effective Date.

 

(2)          Attested shares must meet certain requirements.

 

 

--------------------------------------------------------------------------------


 

Share Attestation Form

 

Silicon Valley Bancshares
Attn:  Investor Relations, HG100
3003 Tasman Drive
Santa Clara, CA  95054

 

I will use shares of Silicon Valley Bancshares (the “Company”) common stock I
already own to pay the exercise price on the stock options identified on the
attached Notice of Exercise.  I will not deliver the shares.  The Company will
subtract the number of shares required to pay the exercise price from the
underlying shares I am entitled to receive from the stock option and send me the
balance.

 

1.  I certify that I own ___________ shares of Silicon Valley Bancshares common
stock (the “Attested Shares” ) which I tender to pay part or all of the stock
option exercise price.  I hold the Attested Shares (check one):

 

                                                o      individually.  A
photocopy of the stock certificate(s) is attached.

                                                o      jointly as ___________ . 
A photocopy of the stock certificate(s) is attached.

                                                o      in a brokerage account in
the name(s) of ___________ .  A photocopy of a brokerage statement from the
preceding two months showing the Company stock is attached. (Note:  Irrelevant
information related to other investments may be blocked out.)

 

2.  I certify that (check all that apply):

 

                                                o      the Attested Shares are
NOT held by a trustee or custodian in an IRA account or any tax deferral plan.

                                                o      I have owned the Attested
Shares for AT LEAST SIX MONTHS and did not acquire them in a stock-for-stock
transaction during that six months.

                                                o      the Attested Shares were
originally acquired through an incentive stock option (ISO) exercise and

                                                          o      I have owned
___________ shares for AT LEAST ONE YEAR ; or

                                                          o      I have owned
___________ shares for LESS THAN ONE YEAR (Note:  Attesting  ISO shares held
less than one year triggers a disqualifying disposition of the Attested Shares.)

                                                o the Attested Shares were
purchased through the Silicon Valley Bancshares Employee Stock Purchase Plan
(ESPP) and :

                                                          o      I have owned
___________ shares for AT LEAST EIGHTEEN MONTHS

                                                          o      I have owned
___________ shares for LESS THAN EIGHTEEN MONTHS (Note:  Attesting ESPP shares
held  less than eighteen months triggers a disqualifying disposition of the
Attested Shares.)

 

3.  Apply toward the option price:

 

                                                o    the maximum number of whole
shares necessary  to pay the aggregate exercise price of my option.  I agree to
settle any fractional share balance with the Company within 2 days of the
Effective Date via check.

                                                o    the total number of whole
shares represented by this attestation to pay for only part of the exercise
price.  I agree to settle the remaining balance of the aggregate exercise price
by check within 1 day of the Effective Date.

 

Although I will not be required to make actual delivery of the Attested Shares
and I will retain full ownership of the Attested Shares,  I represent that I
(with the consent of the joint owner, if any) have the full power to deliver the
Attested Shares to the Company for their benefit.

 

By signing, any joint owner consents to the exercise of the stock option(s)
using Attested Shares and agrees with any representations made above pursuant to
the Attested Shares.

 

 

 

 

 

Signature of Optionee

 

Signature of any Joint Owner

 

 

 

 

 

 

Print Name

 

Print Name

 

 

 

 

 

 

Effective Date

 

 

 

--------------------------------------------------------------------------------